Title: Pennsylvania Assembly: Instructions to Richard Jackson, 22 September 1764
From: Pennsylvania Assembly
To: Jackson, Richard


A quorum of the Assembly gathered on September 11 to begin the short final session before its dissolution. The next day Speaker Franklin laid before the House an extract from the journal of the Massachusetts House of Representatives, June 13, 1764, together with the letter to himself from that body’s committee, June 25, regarding the Sugar Act and the proposed Stamp Act (above, pp. 242–3). The Pennsylvania Assembly ordered these papers to “lie on the Table for the Perusal and Consideration of the Members.” On the 18th the House took up the matter and, “after some Time spent therein,” appointed a committee of nine members to draw up instructions to Richard Jackson “to use his utmost Endeavours, in Conjunction with the Agents for the other Colonies,” to secure a repeal of the Sugar Act, and to remonstrate against a stamp duty and any other intended taxes “repugnant to our Rights and Privileges as Freemen and British Subjects.” The committee reported its draft on September 22; “after some Alteration,” the Assembly agreed to it, and Franklin signed it as speaker. On the 28th he wrote to the Massachusetts committee reporting on his Assembly’s actions (below, pp. 365–6).
These instructions heavily emphasize the rights of the colonies to tax themselves. While not going quite so far as to deny explicitly the authority of Parliament to impose taxes upon them, the document comes very close to doing so. It points out that it would be “as great Injustice” to deprive the Pennsylvanians of rights conferred by their charter “as to disfranchise the People of England” of their rights under Magna Carta. It also insists that Parliament, in which the colonies were unrepresented, could not “lay such Taxes and Impositions with Justice and Equity” upon areas which differed greatly from one another. As events were to show, such an approach to the matter was futile. George Grenville seems to have “dismissed in advance all objections to the authority of Parliament,” though he was willing “to listen to any other kind of objections from the colonies,” and others in the House of Commons seem to have shared his sentiments. It is doubtful whether the members of the Pennsylvania Assembly appreciated the strength of this sentiment, or, if they had, whether they would have modified to any significant degree their instructions to Jackson. One fact remains clear: in Pennsylvania as in several other colonies at about the same time, the issue of constitutional rights of British subjects residing in America was already being raised six months before the actual passage of the Stamp Act.
 
Sir,
September 22, 1764.
The Representatives of the Freemen of the Province of Pennsylvania, in General Assembly met, having received Information of the Resolutions of the House of Commons respecting the Stamp Duties, and other Taxes, proposed to be laid on the British Colonies, do most humbly conceive, that the Measures proposed as aforesaid, if carried into Execution, will have a Tendency to deprive the good People of this Province of their most essential Rights as British Subjects, and of the Rights granted to them by the Royal Charter of King Charles the Second, and confirmed by Laws of this Province, which have received the Royal Approbation.
That by the said Charter, among other Privileges, the Right of assessing their own Taxes, and of being free from any Impositions but those that are made by their own Representatives, is fully granted to the People of this Province: And, besides, we apprehend that this is the indubitable Right of all the Colonists as Englishmen.
That the said Charter and Laws are certainly of the same Validity, with respect to the Rights thereby granted to the People here, as the Laws and Statutes of England, with regard to the Privileges derived under them, to the People in England; and that it appears to us as great Injustice to divest the People of this Province of the Privileges held under the former, as to disfranchise the People of England of those Rights they claim under Magna Charta itself, or any other Law in Great-Britain.
That the Colonists here have paid a valuable Consideration to the Crown for the said Charter and Laws, by planting and improving a Wilderness, far distant from their Mother Country, at a vast Expence, and the Risque of many Lives from the savage Inhabitants, whereby they have greatly increased the Trade and Commerce of the Nation, and added a large Tract of improved Country to the Crown, without any Aid from, or Expence to Great-Britain in the said Settlement.
These, with other Reasons, and in particular the Information we have received, that the Ministry are desirous of consulting the Ease, Interest and good Will of the Colonies, prevail on us to hope, that an humble and dutiful Remonstrance to the Parliament, pointing out the Inconsistency of those Measures with the Rights and Privileges thus purchased, and solemnly granted and confirmed to the People of this Colony, may have its Use in prevailing on the Parliament to lay aside their Intention of imposing Stamp Duties, or laying any other Impositions or Taxes whatsoever on the Colonies, which may be destructive of their respective Rights.
The House of Assembly therefore most earnestly request you will exert your utmost Endeavours with the Ministry and Parliament to prevent any such Impositions and Taxes, or any other Impositions or Taxes on the Colonists from being laid by the Parliament, inasmuch as they neither are or can be represented, under their present Circumstances, in that Legislature: Nor can the Parliament, at the great Distance they are from the Colonies, be properly informed, so as to enable them to lay such Taxes and Impositions with Justice and Equity, the Circumstances of the Colonies being all different one from the other.
This we request you will do, either by an humble Address to the British Parliament, or in any other Manner, which to you shall appear to promise the most Success.
But as it may be contended, that there is a Necessity that some Plan should be formed to oblige the Colonies, in Time of Danger, to grant the necessary Aids to the Crown, and to contribute to their general Defence, and it may be expected that some Remedy should be proposed, on the Part of the Colonies, adequate to these Purposes, you will be pleased to take the proper Methods of informing the Ministry and Parliament, that we humbly are of Opinion such a Plan may be formed, without destroying or infringing the natural and legal Rights of the Colonies, or affecting those of the Mother Country; that such a Plan has been under the Consideration of this House, and will be transmitted with all Expedition for your Consideration, and which will, as we conceive, fully preserve the Rights of the Crown in America, and the Liberties of the Colonists: This Plan, if approved of, may be established by a temporary Act of Parliament.

You will also be pleased to exert your Endeavours to obtain a Repeal, or at least an Amendment, of the Act for regulating the Sugar Trade, which we apprehend must prove extremely detrimental to the Trade of the Continental Colonies in America, particularly in the Prohibition of exporting Lumber to Ireland, and other Parts of Europe, and deeply affect the Interest of the British Merchants and Manufacturers, as it will greatly disable us in making Returns to Britain.
After all in this Letter observed, the Assembly are well aware of the Impossibility, at this Distance, of giving all the proper and necessary Hints on this important Business; but this Difficulty is greatly alleviated by the high Opinion they entertain of your extensive Knowledge in the Affairs of America in general, and of this Province in particular; and of your Integrity and sincere Inclination to serve the Colonies, in which they have the fullest Confidence. Upon the whole, they submit these Affairs entirely to your Management and Discretion, and doubt not but you will conduct every Matter for the Interest of the Colonies in the best Manner possible, wherein perhaps it may not be amiss to unite with the Agents of the other Provinces.
Signed by Order of the House,Benjamin Franklin, Speaker.
